                  Case 3:16-bk-02232-JAF     Doc 118    Filed 06/20/19    Page 1 of 28



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

    In re:
                                                            Case No.: 3:16-bk-02232-JAF
    PREMIER EXHIBITIONS, INC., et al.,
                                                            Chapter 11
                       1
          Debtors.
    ________________________________/                       (Jointly Administered)


    OBJECTION TO JOINT EXPEDITED MOTION OF THE DEBTORS AND OFFICIAL
       COMMITTEE OF UNSECURED CREDITORS FOR ENTRY OF AN ORDER
       ESTABLISHING PROCEDURES FOR FILING FINAL PROFESSIONAL FEE
        APPLICATIONS AND RESOLVING OBJECTIONS RELATED THERETO

             Akerman LLP ("Akerman") and Landau Gottfried & Berger, LLP ("LGB"), by and

through respective undersigned counsel, file this objection to the Joint Expedited Motion of the

Debtors and Official Committee of Unsecured Creditors for Entry of an Order Establishing

Procedures for Filing Final Professional Fee Applications and Resolving Objections Related

Thereto (the "Motion") (Doc. 113), and respectfully represent the following:

             1.      On December 7, 2018, Akerman filed its Fifth Application (the "Akerman Fifth

Interim Fee Application") for the allowance of compensation for professional services rendered

and reimbursement of expenses incurred during the period from January 1, 2018, through and

including October 31, 2018 (Doc. 1276).           Also on December 7, 2018, LGB filed its Fifth

Application (the "LGB Fifth Interim Fee Application") for the allowance of compensation for




1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s Federal tax
identification number, are: Premier Exhibitions, Inc. (4922); Premier Exhibition Management
LLC (3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International,
LLC (5075); Premier Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC (3867); and
Dinosaurs Unearthed Corp. (7309). Their service address is c/o Troutman Sanders LLP, 600
Peachtree Street NE, Suite 3000, Atlanta, Georgia 30308.


49233795;5
              Case 3:16-bk-02232-JAF       Doc 118     Filed 06/20/19    Page 2 of 28



professional services rendered and reimbursement of expenses incurred during the period from

January 1, 2018, through and including October 31, 2018 (Doc. 1275).

         2.      On December 21, 2018, the Official Committee of Unsecured Creditors (the

"Creditors' Committee") filed an Objection to the LGB Fifth Interim Fee Application and the

Akerman Fifth Interim Fee Applications (Doc. 1289) (the "Objection").

         3.      The Creditors' Committee asserts the Objection does not create a contested matter.

See Creditor Committee Responses to Discovery attached hereto as Composite Exhibit A.

         4.      On May 15, 2019, the Court entered the Order Vacating Order Granting Motion to

Establish Procedures to Permit Monthly Payment of Interim Fee Applications of Chapter 11

Professionals (Doc. 1347).

         5.      Akerman and LGB are in the process of finalizing their respective final fee

applications and will include therein a supplement to their respective Fifth Interim Fee

Applications that will include information responsive to the Objection pointing out the extensive

false allegations and misstatements, and unsupported legal conclusions in that Objection.

         6.      On June 17, 2019, the Debtors and the Creditors' Committee (collectively, the

"Movants") filed the Motion.

         7.      The Motion does not present any real emergency and fails to present a compelling

reason to require all professionals to be forced to mediate.

         8.      The Motion also fails to cite to any authority supporting the relief requested

therein.

         9.      The applicable rule on mediation is M.D. Fla. L. R. 9019-2(i) providing

         (i) Referral to Mediation. Any pending case, proceeding, or contested matter may
         be referred to mediation by the Court at such time as the Court may determine to
         be in the interests of justice. The parties may request the Court to submit any
         pending case, proceeding, or contested matter to mediation at any time.


                                                 2
49233795;5
               Case 3:16-bk-02232-JAF        Doc 118      Filed 06/20/19      Page 3 of 28




(emphasis added). There really is nothing in the Motion suggesting that the relief sought therein

is in the interests of justice. Rather, the relief sought seeks to force parties to join an unnecessary,

expensive process with no guarantee of success. The suggested mediation process is also vague

and lacking in important details.

         10.      Furthermore, there is no "pending case, proceeding, or contested matter" and so

there is no dispute to mediate insofar as no objections have been filed to the Interim Fee

Applications other than the Objection, which the Creditors' Committee has repeatedly asserted

does not create a contested matter. Hence Movants are proposing mediating fee applications

which have yet to be filed in connection with disputes which have yet to be asserted. The Motion

also unnecessarily requires professionals to file objections to each other’s fee applications. This

would increase professional fees, the very opposite to what the Debtors assert the mediation

motion would accomplish.

         11.      The Movants did not provide advance notice to LGB or to Akerman of their intent

to file the Motion nor involve Akerman or LGB in discussions concerning any aspect of the

Motion and relief sought therein.        It would appear LGB, Akerman, Teneo and Lincoln

International2 were the only parties not consulted in drafting the proposal.3

         12.      The representation in the Motion that "substantial progress" has been made in

discussions among estate professionals respecting fees would suggest the Motion is not

addressing an emergency and that mediation is not needed. Furthermore, Movants and other



2
  Teneo and Lincoln International Inc. also provided services to the Creditors' Committee as its
financial advisors.
3
 Lead counsel at LGB and at Akerman are not available during the period in July that the Motion
contemplates as the period for filing fee applications, mediation briefs, and appearing for
mediation.

                                                    3
49233795;5
               Case 3:16-bk-02232-JAF       Doc 118     Filed 06/20/19    Page 4 of 28



stakeholders' communications (including lack thereof) with Akerman and LGB strongly suggest

mediation will be a waste of everyone's time.

         13.      The issues with respect to fees are not overly complex and really should be

resolved by the Court. That is the most efficient way to deal with any prospective objections that

have yet to even be filed.

         14.      It would be preferable to have a Fee Examiner appointed and charged with

assessing all professionals’ fees. Among other things, a Fee Examiner could set a reasonable

rate cap to be applied to all professionals (we suggest $550/hour) and that any fee reduction be

applied equally across the board, unless specific time entries clearly call for reduction. Soneet

Kapila of Kapila Mukamal would be among the good choices able to serve as a Fee Examiner in

this case.

         15.      If the Court supports mediation on the terms and conditions in the Motion, then

LGB and Akerman respectfully request that such mediation be voluntary and the parties able to

elect to opt out without consequence. Alternatively, if the Court is inclined to require mediation,

then the following should be addressed in the suggested Mediation Procedures:

         a.       All fees and costs of any appointed mediator(s) should be paid by the Debtor. No

         professional should be forced to mediate and correspondingly required to pay for the

         mediator's fees and costs. If Movants want mediation they should pay the freight;

         b.       No out of state professionals should be required to travel to participate in any

         mediation. Accommodations should be made to allow for out of state professionals to

         appear telephonically or by videoconference where available or alternatively fees and

         costs of travel should be directly reimbursed by the Debtor without further order of the

         Court;



                                                  4
49233795;5
              Case 3:16-bk-02232-JAF        Doc 118      Filed 06/20/19     Page 5 of 28



         c.      Any objections to final fee applications should be required to be filed at least two

         weeks prior to mediation and otherwise should be barred. Otherwise, mediation cannot

         address all prospective issues. An easy fix here is to flip the proposed Mediation and

         Objection deadlines so Objections are due August 2, 2019, and Mediations should occur

         in the period from August 12 to 20, 2019, and correspondingly there be a bar to any

         objections not filed prior to August 2, 2019;

         d.      Only one party should participate in the mediation and only one party should have

         the authority to settle. That party should be the Debtor. The Creditors' Committee’s

         professional’s fees will be subject to mediation making them an inappropriate party by

         whom settlements must be approved. Furthermore, having three to four parties on one

         side of a mediation with a single professional on the other side is excessive and likely to

         require longer, less fruitful mediations and substantially increase the professional fees

         incurred through redundant parties’ participation. At a minimum, any party that will

         participate in a mediation, should have to timely file a detailed objection identifying all

         issues they have with a particular filed fee application;

         e.      Potential mediators should be selected now and approved in any order on the

         Motion; and

         f.      Mediation statements should be optional or not required at all. An experienced

         mediator should be able to prepare for mediation with only the final fee applications and

         objections filed.




                                                   5
49233795;5
               Case 3:16-bk-02232-JAF      Doc 118       Filed 06/20/19    Page 6 of 28



         16.      Akerman and LGB will present further argument at the June 24th hearing on the

Motion including, inter alia, the Motion is really an attempt by Movants and other stakeholders

to avoid challenges to a plan they know is not confirmable.4

                                         CONCLUSION

         WHEREFORE, Akerman LLP and Landau Gottfried & Berger, LLP, respectfully request

the Court enter an Order denying the Motion, or, alternatively, either appoint a Fee Examiner or

require mediation on the additional terms and conditions set forth herein, and granting such other

and further relief as the Court deems just and proper.

Dated: June 20, 2019                           LANDAU GOTTFRIED & BERGER LLP

                                               By: /s/ Peter J. Gurfein
                                                  Peter J. Gurfein
                                                  1880 Century Park East, Suite 1101
                                                  Los Angeles, California 90067
                                                  (310) 557-0050
                                                  (310) 557-0056 (Facsimile)
                                                  pgurfein@lgbfirm.com
                                               -and-

                                               AKERMAN LLP

                                               By: /s/ Jacob A. Brown
                                                  Jacob A. Brown
                                                  Florida Bar No.: 0170038
                                                  Email: jacob.brown@akerman.com
                                                  John B. Macdonald
                                                  Florida Bar No.: 230340
                                                  Email: john.macdonald@akerman.com
                                                  David E. Otero
                                                  Florida Bar No.: 651370
                                                  Email: david.otero@akerman.com
                                                  Katherine C. Fackler
                                                  Florida Bar No.: 0068549
                                                  Email: katherine.fackler@akerman.com

4
  Flaws of the filed plan include the extensive non-debtor releases. See In re Transit Group, 286
B.R. 811, 817 (Bankr. M.D. Fla. 2002); In re Mercedes Homes, Inc., 431 B.R. 869, 878-79 (Bankr.
S.D. Fla. 2009). The plan on file also fails to account for potential distributions to equity holders.

                                                  6
49233795;5
             Case 3:16-bk-02232-JAF      Doc 118     Filed 06/20/19    Page 7 of 28



                                                50 North Laura Street, Suite 3100
                                                Jacksonville, FL 32202
                                                Telephone: (904) 798-3700
                                                Facsimile: (904) 798-3730



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 20, 2019, I caused a true and correct copy of the
foregoing Objection to Joint Expedited Motion of the Debtors and Official Committee of
Unsecured Creditors for Entry of an Order Establishing Procedures for Filing Professional Fee
Applications and Resolving Objections Related Thereto to be filed with the Clerk of the Court
using the CM/ECF system which in turn will send electronic notification to all interested parties
of record.


                                                           /s/ Jacob A. Brown
                                                           Attorney




                                               7
49233795;5
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 8 of 28




   Composite Exhibit A
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 9 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 10 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 11 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 12 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 13 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 14 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 15 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 16 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 17 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 18 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 19 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 20 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 21 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 22 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 23 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 24 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 25 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 26 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 27 of 28
Case 3:16-bk-02232-JAF   Doc 118   Filed 06/20/19   Page 28 of 28
